Affirmed and Memorandum Opinion filed December 31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00735-CR

              JARALD MARQUISE MURRAY SR., Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 82258-CR

                 MEMORANDUM                      OPINION

      Appellant Jarald Marquise Murray appeals his conviction for injury to a child.
Tex. Pen. Code Ann. § 22.04(f). Appellant’s appointed counsel filed a brief in which
he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant filed a pro
se response.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro se
response and agree the appeal is frivolous and without merit. Further, we find no
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2